RADER, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to dismiss Leo O. Robinson’s appeal as untimely. Robinson opposes.
Pursuant to 38 U.S.C. § 7292(a), review of a final decision by the Court of Appeals for Veterans Claims “shall be obtained by filing a notice of appeal ... within the time and in the manner prescribed for appeal to the United States courts of appeal from United States district courts.” In district court cases involving the United States, the time period for filing a notice of appeal is within 60 days after entry of judgment. Fed. R.App. P. 4(a)(1). “The time for appeal is ‘mandatory and jurisdictional.’ ” Kraft, Inc. v. United States, 85 F.3d 602, 604 (Fed.Cir.1996) (quoting Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203, 108 S.Ct. 1717, 100 L.Ed.2d 178 (1988)).
The Court of Appeals for Veterans Claims entered judgment in this case on December 12, 2003, and Robinson filed his notice of appeal on February 20, 2004. Because Robinson failed to file his notice of appeal within 60 days of the date of judgment, this court must dismiss Robinson’s appeal as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is granted.
(2) Each side shall bear its own costs.